Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 2, claims 1-12 and 14-15 in the reply filed on02/02/22 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected luminescent material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIAOXUE et al, "Highly efficient and thermally stable Cr3+-activated silicate phosphors for broadband near-infrared LED applications",  Chemical Engineering Journal, Elsevier, Amsterdam, NL, vol.383, 9 October 2019, 8 pages.
Claim 1:  Xiaoxue teaches (section 2.1 page 2) a luminescent material comprising E1-wSc1-x-y-u-wMyZuAwSi2-z-1GezAluOo:Crx, wherein: E comprises one or more of Li, Na, and K; M comprises one or more of Al, Ga, In, Tm, Yb, and Lu; - Z comprises one or more of Ti, Zr, and Hf; A comprises one or more of Mg, Zn, and Ni; 0<x≤0.25; 0<y≤0.75; 0<z≤2; 0<u≤1; 0<w≤l; x+y+u+w≤1; and z+u≤2.
Claim 3:  Xiaoxue teaches (section 2.1 page 2) wherein 0≤z≤0.05.
Claim 5:  Xiaoxue teaches(section 2.1 page 2) wherein 0≤u≤0.25.
Claim 7:  Xiaoxue teaches (section 2.1 page 2) wherein 0≤w≤0.5.
Claim 12:  Xiaoxue teaches (section 3.4 pages 6-7) a device comprising: a first light source configured to generate first light; and Page 3 of 7Application No. 161829,932Docket No.: 2020P00009US0] the luminescent material as defined in claim 1, wherein the luminescent material is configured to convert at least part of the first light into first luminescence.
Claim 15:  Xiaoxue teaches (section 3.4 pages 6-7) an optical sensor configured to detect radiation in one or more of the red and infrared wavelength ranges.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over XIAOXUE et al, "Highly efficient and thermally stable Cr3+-activated silicate phosphors for broadband near-infrared LED applications",  Chemical Engineering Journal, Elsevier, Amsterdam, NL, vol.383, 9 October 2019, 8 pages, in view of Heidemann et al. (US PGPub 2017/0331012).

Claim 10:  Heidemann teaches the second luminescent material comprises one or more of: RE3Ga5-x-yAxSiOi4:Cry (RE = La, Nd, Gd, Yb, Tm; A = Al, Sc), wherein O<x<1 and 0.005<y< 0.1;  Gd3-xRExSc2-y-zLnyGa3-wAlwO12:Crz (Ln = Lu, Y, Yb, Tm; RE = La, Nd, Lu), wherein 0<x<3; 0<y<1.5; 0< z<0.3; and 0<w<2;  AAEM -xFo6:Crs (A = Li, Cu; AE = Sr, Ca; M = Al, Ga, Sc), wherein 0.005<x<0.2;  A2-

Allowable Subject Matter
Claims 2, 4, 6, 8, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the particular combination of materials to form the particular luminescent materials claimed by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814